ial

Case: 16-10848 Doc: 39 _ Filed: 07/05/19 Page: 1of1

B2100A (Form 2100A) (12/15)

 

Western District Of Oklahoma

In re Roger Dale Bridgman and Dena Kaye Bridgman, Case No. 16-10848

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 111 1(a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

 

U.S. BANK TRUST NATIONAL ASSOCIATION, AS Wilmington Savings Fund Society, FSB d/b/a

TRUSTEE OF THE BUNGALOW SERIES II| TRUST christina Trust, Not in it’s individual capacity
but solely as the Trustee for the Brougham
Fund | Trust

Name of Transferee Name of Transferor

Name and Address where notices to transferee Court Claim # (if known): 7

should be sent: Amount of Claim: $ 97,230.78

c/o BSI Financial Services Date Claim Filed: 03/19/2018

1425 Greenway Drive, Ste 400
Irving, TX 75038

Phone: 972-347-4350 Phone:
Last Four Digits of Acct #: 1547 Last Four Digits of Acct.#: 1547 |

 

 

Name and Address where transferee payments
should be sent (if different from above):

c/o BS! Financial Services
314 S. Franklin Street, 2nd Floor
Titusville, PA 16354

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perry} hat the information provided in this notice is true and correct to the
best of my |

oC-OF Ny
eb
Transteresiprsterees Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

    
 

By: Date: 07/01/2019

 

 
